Citation Nr: 0828558	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-30 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1972 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO denied the 
veteran's claim for service connection for headaches.

The veteran testified before a Decision Review Officer at the 
Nashville RO in November 2007 and before the undersigned 
Veterans Law Judge at a hearing in July 2008.  Transcripts of 
both hearings have been associated with the veteran's claims 
file.

Additionally, the veteran has submitted a claim for service 
connection for post-traumatic stress disorder that was 
received by the Board in July 2008.  As this claim has not 
been adjudicated by the RO, it is not before the Board; 
hence, it is referred to the RO for appropriate action.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claim for service connection for headaches.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2008).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

A review of the veteran's claims file reflects that he has 
received ongoing treatment at the Nashville campus of VA's 
Tennessee Valley Healthcare System (TVHS).  Records in the 
file specifically document treatment at the Nashville campus 
from October 2003 through August 2004.  The Board notes, 
however, that a "Health Summary" included in these 
treatment records indicates that the veteran has been 
receiving treatment from the TVHS since at least January 
1997.  Further, the Board notes that in his July 2008 hearing 
before the undersigned Veterans Law Judge, the veteran 
referenced having received treatment for his claimed 
headaches on an ongoing basis since shortly after his 1974 
separation from active duty.  The Board acknowledges that the 
RO has sought records of the veteran's treatment immediately 
following his February 1974 separation from service and has 
received a reply from the TVHS that no archived records were 
available concerning the veteran's claimed treatment at the 
Nashville campus for a time period ranging from January 1, 
1974, through December 31, 1975.  It does not appear, 
however, that the RO, or the TVHS, searched for any records 
for the period between January 1, 1976, and October 2003.  

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically in the claims file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the 
identified VA medical records may have a bearing on the 
veteran's service connection claim, on remand the agency of 
original jurisdiction (AOJ) must attempt to obtain the above-
identified medical records, along with any other examination 
or treatment records from the Tennessee Valley Healthcare 
System, and associate any records obtained with the claims 
file.  If any records sought are determined to be 
unavailable, the veteran must be notified of that fact 
pursuant to 38 C.F.R. § 3.159(e) (2007).

The record further indicates the veteran reported to a VA 
treating physician in June 2004 that he had applied for 
disability benefits from the Social Security Administration 
(SSA).  No such records are present in the claims file, 
however.  As records associated with the veteran's SSA 
determination could be relevant to the claim on appeal, any 
available medical or other records associated with the 
veteran's reported application for SSA disability benefits 
should be obtained and associated with the veteran's claims 
file.  The Board notes that once VA is put on notice that the 
veteran has applied for SSA benefits, VA has a duty to obtain 
the records associated with that decision.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

Review of the claims file further reveals that the medical 
evidence reflects treatment after service for headaches.  In 
this regard, VA medical records dating from January 1997 to 
the present reflect the veteran's complaints of and treatment 
for headaches.  Likewise, although the record is silent as to 
any in-service injury or treatment for headaches, the veteran 
has reported that his headaches began after he sustained a 
head injury while on active duty.  Further, although the 
veteran's immediate post-service medical records are 
unavailable to confirm the treatment of headaches, the 
veteran has testified that his headaches first manifested 
during service and have been present since that time.  The 
veteran is competent to provide testimony concerning factual 
matters of which he has first hand knowledge (i.e., incurring 
an injury during service and experiencing headaches 
continuously since service).  He has not testified, as he 
would be medically incompetent to do, about a diagnosis or 
the etiology of his current headaches.  See Washington v. 
Nicholson, 19 Vet. App. 362 (2005).

The Board finds that in light of the veteran's contentions of 
an in-service head injury and a treatment history of 
headaches, the AOJ should arrange for the veteran to undergo 
a VA neurological examination.  Such examination should 
include a well-reasoned medical opinion addressing the nature 
and etiology of any diagnosed headaches, which must be based 
upon consideration of the veteran's documented history and 
assertions through review of the claims file.  38 U.S.C.A. § 
5103A (West 2002).  

The veteran is placed on notice that failure to report to the 
scheduled examination, without good cause, could result in a 
denial of his claim.  See 38 C.F.R. § 3.655(b) (2007).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter specifically 
requesting that the veteran provide 
sufficient information, and if necessary, 
authorization to enable any additional 
pertinent evidence not currently of 
record relating to the veteran's claimed 
headaches to be obtained.  

2.  The agency of original jurisdiction 
(AOJ) should obtain from the VA Tennessee 
Valley Healthcare System any available 
medical records pertaining to the 
veteran's examination or treatment at the 
Nashville campus or any affiliated 
facility at any time from January 1, 
1976, to October 1, 2003.  The AOJ must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) (2007) regarding 
requesting records from Federal 
facilities.  Any other sources of 
treatment records identified by the 
veteran should also be contacted.  All 
records and/or responses received should 
be associated with the claims file.  If 
any records sought are determined to be 
unavailable, the veteran must be notified 
of that fact pursuant to 38 C.F.R. 
§ 3.159(e) (2007).

3.  Any medical or other records relied 
upon by SSA in awarding or denying the 
veteran benefits should be sought.  The 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2007) regarding requesting 
records from Federal facilities must be 
followed.  All records and/or responses 
received should be associated with the 
claims file.

4.  After securing any additional 
records, the veteran should be scheduled 
for neurological evaluation at an 
appropriate VA medical facility.  The 
entire claims file, including a copy of 
this remand, must be made available to 
and reviewed by the examiner designated 
to examine the veteran.  The examination 
reports should reflect consideration of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  

The examiner should elicit the veteran's 
history regarding his headaches.  
Following a clinical evaluation of the 
veteran, and a review of the claims file, 
the examiner should render an opinion as 
to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any diagnosed headache 
disability is related to the veteran's 
period of military service.  The examiner 
should set forth all examination 
findings, along with the complete 
rationale for the opinions expressed.

5.  The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in 
the examination request.  If the report 
is insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

6.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claim on appeal should be re-
adjudicated in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal is not 
granted, the veteran and his 
representative must be furnished a 
supplemental statement of the case 
(SSOC) and afforded the appropriate 
time period for response before the 
claims file is returned to the Board 
for further appellate consideration.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

